Citation Nr: 9920566	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-24 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left knee strain.

2.  Entitlement to service connection for low back strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to October 
1968.  The veteran's DD Form 214 also discloses that the 
veteran served in the United States (U. S.) Army Reserves 
thereafter.  

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that determined 
that the veteran's service connection claims were not well 
grounded.


FINDINGS OF FACT

1.  Medical evidence of a nexus between left knee strain and 
the veteran's period of service has not been submitted.

2.  Medical evidence of a nexus between low back strain and 
the veteran's period of service has not been submitted.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for left knee strain is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for low back strain is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records contain a report from a 
pre-induction examination in which there are no pertinent 
complaints, findings, or diagnoses.  In a clinical record 
dated March 1967, the veteran reported pain and stiffness in 
the left knee due to a fall from a telephone pole.  Findings 
included no swelling and apparent fluid and effusion.  X-ray 
studies revealed some supra patella bursal fluid; otherwise, 
the test was negative.  An entry dated in April 1967 
disclosed no effusion, strain of the left knee, and otherwise 
an unremarkable knee.  An x-ray conducted in April 1968 
discloses some effusion with no bony abnormality.  

In a health record dated in May 1968, the veteran recited the 
incident and reported intermittent pain and swelling in the 
left knee.  On examination, the examiner noted no swelling or 
marked tenderness, and no crepitation on movement.  The x-ray 
conducted at that time revealed no abnormality.  The examiner 
rendered an opinion that there was no indication of pathology 
associated with the left knee.  Again, in June 1968, the 
veteran complained of pain in the left knee when walking.  
Upon examination, no effusion, crepitation, or instability 
was noted.

In several August 1968 clinical records, the veteran 
complained of low back pain and recited a history of several 
falls.  Overall, upon examination, the examiner rendered a 
diagnosis of lumbar tenderness and deep back strain.  The 
examiner reported no spasm, no radiation, and a questionable 
diagnosis of low back strain.  In one x-ray study, the 
examiner noted normal lordotic curve of the lumbar area, no 
fracture, dislocation, narrowed disc or congenital 
variations.  An impression of a normal lumbosacral spine was 
indicated.  In another x-ray study, the examiner stated that 
there was no evidence of paravertebral spasm and straight leg 
raising was negative.  Overall, throughout this period of 
time, examiners noted no clinical findings, other than L-S 
spasm, and stated that no further consultation was necessary.  

On a report of medical history, during an examination related 
to the veteran's enlistment with the U.S. Army Reserves dated 
in December 1972, the veteran answered in the negative 
whether he had or had had recurrent back pain or trick or 
locked knee.  There were no pertinent complaints.  

On a report of medical history during a quarterly physical 
examination in September 1987, associated with reserve 
service, the veteran answered "don't know" to the question 
of whether he had or had had a trick or locked knee; he 
answered in the negative with regard to recurrent back pain.  
The clinical evaluation of his spine and lower extremities 
was normal.  

There are no pertinent clinical records post-service.

During the veteran's personal hearing conducted in November 
1997, the veteran stated that while in Vietnam, he fell in a 
trench and injured his back.  Transcript (T.) at 3.  He 
further stated that he was taken to Plei Ku for treatment.  
(T.) at 3.  He testified that he was placed on a backboard 
and had treatment for about one week.  (T.) at 3.  He stated 
that he was given medication for pain, but had no therapy.  
(T.) at 3.  The veteran stated that he had other sick call 
visits for his back after that initial treatment.  (T.) at 3.  
He recalls that he was diagnosed with muscle strain or 
something of that nature.  (T.) at 4.  

When asked about treatment after service, the veteran 
testified that he sought treatment in 1975 for low back pain 
and numbness in the hip.  (T.) at 4.  The veteran stated that 
no relevant diagnostic tests have been done.  (T.) at 4.  The 
veteran indicated that he used the VA hospital over the 
years.  (T.) at 4.  Currently, the veteran stated that he has 
pressure in the lower back when he is walking or standing.  
(T.) at 5.  

As to the left knee, the veteran testified that he fell 
approximately 30 feet from a telephone pole during training 
in service.  (T.) at 6.  He stated that he went to sick call, 
where his knee was wrapped and he was given crutches.  (T.) 
at 6.  The veteran stated that the diagnosis was water on the 
knee, but no one attempted to drain the fluid.  (T.) at 6.  
He was given pain medication and nothing further was done.  
(T.) at 6, 7.  The veteran did not recall when he sought 
treatment after service and stated that when the pain arises, 
he seeks treatment.  (T.) at 7.  Other than pain, the veteran 
testified that the knee also swells after walking or when he 
is on his feet too long.  (T.) at 7.  Also, he stated that he 
experiences weakness when walking.  (T.) at 7.  The veteran 
has been using a cane for three to four years to support the 
back and knees.  (T.) at 7.  Other than the fall in service, 
the veteran stated that he has not had any other injuries to 
his knee.  (T.) at 8.  The veteran stated that his back and 
knee injury sometimes prevented him from engaging in training 
activities.  (T.) at 10.  

Analysis

The Board notes that in well grounded cases, service 
connection may be granted for disability arising from disease 
or injury incurred in or aggravated by active service in the 
Armed Forces.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  The United States Court of Appeals 
for Veterans Claims (Court) has held that there are three 
basic evidentiary requirements to establish a well grounded 
claim for service connection:  (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of an inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'd 
sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Left knee strain

The Board has determined that with respect to the claim of 
entitlement to service connection for left knee strain, the 
veteran has not established a well grounded claim.  
Essentially, the veteran has not presented competent evidence 
that any post-service left knee disability is medically 
related to inservice left knee problems.  To establish a well 
grounded claim, it is incumbent upon the veteran to present 
competent evidence of current disability, lay or medical 
evidence of an event or disease coincident with service, and 
a medical nexus between such incident and current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506.  The veteran in this 
case has failed to provide evidence of the requisite nexus 
between his period of service and any arguable post-service 
left knee disability.  Thus, his service connection claim 
fails.

In general, the veteran has presented evidence that due to a 
fall in service, he experienced problems with his left knee 
that necessitated treatment over a period of time.  As stated 
earlier, the veteran's service medical records reflect 
complaints of pain and swelling in the left knee due to a 
fall from a telephone pole.  However, the evidence of record 
further supports that the veteran sought treatment for 
complaints of pain and swelling in the left knee, but that 
examination of the left knee essentially produced 
unremarkable results, other than evidence of some effusion.  

Most notably, the latest service medical records that pertain 
to complaints of pain and swelling in the left knee disclose 
no residual effects.  In examinations conducted in May and 
June 1968, the examiner reported no pathology indicative of 
left knee impairment.  On the report of medical history for a 
reserve physical in December 1972, the veteran had no 
pertinent complaints.  The physical examination by the 
service department in September 1987 was also negative for 
any knee disability.  Thus, while there was some effusion 
noted at the time the veteran initially sought treatment, the 
record does not substantiate that the veteran's inservice 
injury resulted in residual disability related to any post-
service left knee disorder.  Moreover, there are no clinical 
data post-service to support continuity of symptomatology and 
treatment.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-97.  Thus, the veteran in this case has 
failed to establish a well grounded claim.

Moreover, the veteran has not presented evidence of medical 
training, skills, or qualifications so as to render his 
opinion medically competent.  Thus, his allegations that his 
current left knee problems are attributable to the fall in 
service do not constitute competent medical opinions.  The 
Board recognizes that the nature of the veteran's issue 
determines the quality and quantity of evidence necessary to 
satisfy the statutory burden of establishing a well grounded 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
this case, the determinative issue does not turn on the 
facts; rather, the issue relates to medical diagnoses and 
medical etiology, that is, the nexus between post-service 
disability and the veteran's period of service.  Id.  As 
such, the issue in this case requires competent evidence in 
support of the veteran's assertions.  Id.  In this regard, 
the veteran has failed to establish a well grounded claim, 
and in this respect, his service connection claim necessarily 
fails.

Low back strain 

In the present case, the veteran has failed to carry his 
burden of establishing a well grounded claim.  Overall, he 
has not presented competent evidence of a nexus between any 
post-service low back problems and his period of service.  
The Board recognizes that the record substantiates that the 
veteran experienced a fall and incurred low back problems 
while in service.  Further, the Board acknowledges that the 
veteran was treated for lower back problems during his period 
of service due to the reported fall.  Nonetheless, the 
veteran has failed to present competent evidence that his 
inservice injury resulted in residual disability.  More 
specifically, the veteran has failed to provide evidence of a 
medical nexus between the inservice injury and any post-
service low back strain.

Overall, the veteran's service medical records reflect that 
he was treated for and diagnosed with questionable low back 
strain and lumbar spasm.  However, the injury resulted in 
acute symptoms and no residual disability is apparent from 
the record.  Essentially, during treatment rendered in August 
1968, all findings were normal.  The Board notes that the 
last treatment of record is dated two months prior to his 
separation from his first period of service.  Furthermore, on 
the report of medical history in December 1972 related to the 
veteran's enlistment with the U.S. Army Reserves, there are 
no complaints or findings indicated pertinent to the 
veteran's back.  The examination by the service department in 
September 1987 also reflects a normal clinical evaluation of 
the spine.  

Most significantly, the veteran has not provided competent 
evidence of any treatment of his lower back since his 
separation from service.  During his personal hearing in 
November 1997, the veteran indicated that he sought treatment 
from the VA hospitals when he experienced pain.  However, the 
veteran has not provided any evidence of such treatment, or 
evidence of any other related treatment.  The only medical 
records of file post-service relate to other disorders.  
Thus, in this respect, the veteran has failed to submit a 
well grounded claim for lack of absence to establish a nexus 
between any post-service low back strain and service.  Caluza 
at 506.

Further, the Board notes that this veteran has not submitted 
evidence that he is medically skilled or trained so as to 
render a medical opinion competent.  Thus, his lay statements 
that his low back disability stems from his period of service 
in Vietnam when he fell into the trenches do not equate with 
competent medical evidence.  The determinative issue in this 
case is not factual in nature; thus, such statements are 
insufficient for the purpose of establishing a well grounded 
claim. Grottveit v. Brown, 5 Vet. App. 91, 93.

Overall, the veteran has failed to establish a well grounded 
claim for lack of competent evidence of a medical link 
between any post-service lower back disability and the low 
back problems he experienced while in service.  A review of 
the record reveals that the onset of the veteran's complaints 
of low back pain is dated in August 1968.  Clinical records 
associated with the veteran's back problems reveal several 
entries for treatment of pain during August 1968.  However, 
the examiners noted the veteran's subjective complaints and 
in general, reported normal findings.  In fact, among the 
latest pertinent medical records dated in August 1968, the 
examiner indicated a questionable diagnosis of low back 
strain, and results from a contemporaneous x-ray study showed 
no evidence of any low back pathology.  Furthermore, the 
examiner at that time indicated that there was no need for 
further consultation related to the veteran's lower back.  

Moreover, there is no medical evidence post-service that 
tends to suggest treatment for any lower back disorders.  In 
fact, the veteran has not submitted any relevant records 
whatsoever that relate to his assertions of low back strain.  
Therefore, in light of the above, the Board has determined 
that the veteran in this case has not established a well 
grounded claim.  Specifically, the veteran has not submitted 
evidence of an inservice incurrence that resulted in residual 
disability and competent evidence of continuity of 
symptomatology so as to permit a finding of service 
connection.  Thus, the veteran's claim fails.

The Board wishes to emphasize that since the veteran's claims 
of entitlement to service connection for low back strain and 
left knee strain are not well grounded, the VA does not have 
a statutory duty to assist the veteran in the development of 
the case.  38 U.S.C.A. § 5107(a).  However, if upon 
examination of the record, the Board determines that 
information exists that possibly could render the claim 
plausible, the VA may have a duty to inform the claimant of 
necessary evidence to complete the application.  Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995); 38 U.S.C.A. § 5103(a).  In 
this case, the Board found no such information.



ORDER

Entitlement to service connection for low back strain and 
left knee strain is denied.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 

